FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April, 2010 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. West Wing, Building C, Tianyin Mansion No. 2C Fuxingmennan Street Xicheng District Beijing, 100031 PRC This Form 6-K consists of: An announcement on power generation in the first quarter of 2010 of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on April 15, 2010. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. POWER GENERATION INCREASES 40.06% IN THE FIRST QUARTER OF 2010 This announcement is made pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the ÒCompanyÓ) announces its power generation in the first quarter of 2010. According to the Company’s preliminary statistics, as of 31 March 2010, the Company’s total domestic power generation within China on consolidated basis amounted to 58.578 billion kWh, representing an increase of 40.06% over the same period last year. The increase in power generation of the Company was mainly attributable to the following reasons: 1. The general economy in China has improved, resulting in a relatively greater increase in the national electricity utilization in the first quarter. Likewise, the base number of the power generation was relatively lower because there had been a low demand for electricity under the impact of the global financial crisis during the same period of last year; 2. The newly operating generating units contributed to the growth of the power generation; and 3. The Company has increased its sales efforts and expanded various marketing channels, thus facilitating a growth in the Company’s power generation. The power generation of each of the Company’s domestic power plants in the first quarter of 2010 is listed below (in billion kWh): Domestic Power Plant Power generation in the first quarter of Power generation in the first quarter of Change Liaoning Province Dalian 5.83% Dandong 19.22% Yingkou 16.43% Yingkou Co-generation — — Hebei Province Shang’an 18.38% Gansu Province Pingliang 34.92% Beijing Beijing Co-generation 1.358* 3.02% Tianjin Yangliuqing Co-generation 1.853* -0.27% Shanxi Province Yushe 26.84% Shandong Province Dezhou 6.79% Jining 80.54% Xindian 7.85% Weihai 6.49% Rizhao Phase II 26.48% Henan Province Qinbei 9.32% Jiangsu Province Nantong 29.66% Nanjing 13.47% Taicang -0.16% Huaiyin 30.51% Jinling (Combined-cycle) -43.87% Jinling (Coal-fired) — — Qidong Wind Power — — Shanghai Shidongkou First 9.36% Shidongkou Second -1.36% Shanghai Combined-cycle 440.63% Chongqing Luohuang 52.83% Zhejiang Province Changxing 24.71% Yuhuan 25.45% Hunan province Yueyang 68.53% Jiangxi Province Jinggangshan 179.41% Fujian Province Fuzhou -17.39% Guangdong Province Shantou Coal-fired 25.52% Haimen — — Total 40.06% * The figures relating to the power generation of Beijing Co-generation Power Plant and Yangliuqing Co-generation Power Plant for the first quarter of 2009 are included for reference only and were not accounted for in the Company’s total power generation in the first quarter of 2009. The accumulated power generation of Tuas Power Limited in Singapore in the first quarter of 2010 accounted for 24.5% of the market share, representing an increase of 2.1 percentage points as compared to 22.4% of the same period last year. By Order of the Board Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Liu Jipeng (Executive Director) (Independent Non-executive Director) Huang Long Yu Ning (Non-executive Director) (Independent Non-executive Director) Wu Dawei Shao Shiwei (Non-executive Director) (Independent Non-executive Director) Huang Jian Zheng Jianchao (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Wu Liansheng (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Liu Shuyuan (Non-executive Director) Beijing, the PRC 15 April 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:April 15, 2010
